 122DECISIONS OF, NATIONAL LABOR RELATIONS BOARDMarlboro Electronic Parts Corp.andInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO.Case No.£92-CA-318.April 11, 1960DECISION AND ORDEROn December 28, 1959, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Report,and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Marlboro Electronic Parts Corp.,Marlboro, New Jersey, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union ofElectrical, Radio and Machine Workers, AFL-CIO, as the exclusivebargaining representative of all production and maintenance em-ployees, excluding executives, foremen, and other employees excludedby the Labor Management Relations Act of 1947, as amended, em-ployed at the plant of Marlboro Electronic Parts Corp., at Marlboro,New Jersey.I In view ofour agreementwith the TrialExaminer that the Respondent violatedSection 8(a) (5) as detailed in the Intermediate Report, including its outright refusal tobargain with the Unionon December 19, 1958, we find it unnecessary to pass upon theGeneral Counsel's contention that Respondent engaged in other conduct also violative ofSection 8(a)(5).127 NLRB No. 19. MARLBORO ELECTRONIC PARTS CORP.123(b)Coercively soliciting its employees to abandon a strike andreturn to work.(c)Assisting or supporting its employees in effecting withdrawalsfrom the International Union of Electrical, Radio and Machine Work-ers, AFL-CIO, or from any other labor organization of its employees.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including the InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Unionof Electrical, Radio and Machine Workers, AFL-CIO, as the ex-clusive representative of the employees in the appropriate unit de-scribed in paragraph numbered 1 (a), above, with respect to theirrates of pay, wages, hours of employment, and other conditions ofemployment, and, if an agreement is reached, embody it in a signedcontract.(b)Post at its Marlboro, New Jersey, plant, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Twenty-second Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.2In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT coercively solicit our employees to abandon astrike and return to work.WE WILL NOT assist or support employees in effecting with-'drawals from International Union of Electrical, Radio and Ma-chineWorkers, AFL-CIO, or any other labor organization ofour employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form a labor organization, to join or assist InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,as the exclusive representative of all the employees in the follow-ing appropriate unit :All production and maintenance employees employed byMarlboro Electronic Parts Corp., Marlboro, New Jersey,excluding executives, foremen, and other employees excludedby the Labor-Management Relations Act of 1947, asamended.MARLBORO ELECTRONICPARTS CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced,or coveredby anyother material. MARLBORO ELECTRONIC PARTS CORP.125INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,in which the parties were represented,was heard before me inNewark, New Jersey,on July 20 andAugust 11 and 12,1959, upon the complaintof the GeneralCounsel and answer of Marlboro ElectronicParts Corp.,hereincalled the Respondent.The issues litigated at the hearing werewhetherthe Respond-ent has refused to bargain collectively with the InternationalUnionof Electrical,Radio and MachineWorkers, AFL-CIO, herein called the Union,in violation ofSection 8 (a) (5) of the Act, and whether the Respondent's solicitation of strikers toreturn to work and certain other acts and conduct constituted interference,restraint,and coercion in violation of Section 8(a) (1) of the National Labor Relations Act.Counsel forthe General Counsel and the Respondent have filed briefs with the TrialExaminer.Upon the entire record,and from my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL STATEMENTThe Respondent,a New Jersey corporation having its place of business at Marl-boro,New Jersey, manufactures parts for electronic tubes and related products.The Respondent annually ships from its plant products of a value in excess of$50,000, of which more than$47,000 worth were shipped to customers within NewJersey who each ship to out-of-State points finished products valued at more than$50,000 annually,and more than$3,000 worth of the Respondent's products wereshipped by it directly to customers outside of New Jersey.Admittedly,the Respond-ent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Union of Electrical,Radio and MachineWorkers, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES 1A. TheRespondent's plant,itsofficersand supervisorsThe Respondent's plant at Marlboro is a small one in which 9 to 11 nonsupervisoryemployees were employed at the time of the events in question,from September 1958until January 1959.Until the endof December 1958, the day-to-day managementof the plant was left in the hands of Edward Menny, the foreman, who set up themachines for the employees and generally supervised their work.About the firstof January1959,Ray Simons was made manager of the plant.The Respondent sells its manufactured products to five or six customers, by farthe largest of which is the Engineering Company ofNewark, NewJersey, the soleowner of whichisDaniel Kondakjian.The stockin the Respondent corporation isowned byDaniel Kondakjian's four daughters:MargaretJeffery, whoispresidentof the corporation,MaryBedrosian,vice president,Virginia Kondakjian,treasurer,and Gladys Tutunjian, secretary.Mrs. Jeffery and Mrs. Tutunjian,so far as therecord shows,are the only officers who are active in the corporation and they do notdevote full time to its affairs.Mrs.Tutunjian, the secretary,is the most active ofthe officers in the management of the corporation.Her husband,Henry Tutunjian,assists her in these activities,and due to ill health she frequently relies on him tohandle corporate matters in her behalf.2B. The sequence of events1.The organization of the UnionThe Respondent's employees first discussed the advisability of affiliating with aunion in late September 1958.As a result of these discussions,Forest Pickering,i The findings of fact which follow are based on the credited testimony of one or morewitnesses at the hearingIn large measure,the testimony given was uncontradicted.Whereverthe testimony on material issues was in conflict, I have attempted to mentionand resolve such conflicts.2Theforegoing findings are based on the testimony of the Respondent'ssecretary,Gladys Tutunjian,and her husband, Henry,who was fully familiar with the business ofthe corporation. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of the employees,obtained union bargaining authorization cards from AlexBlackman,an International representative of the Union, on October 9, 1958.Pick-ering immediately signed a card and took the rest to the plant the next day. Six ofthe remaining nine employees signed cards on October 10. That same day Pickeringturned over these cards,togetherwith his own, to International RepresentativeBlackman .32.The Union's initial request for recognition;Foreman Menny's signing of theagreement of October 10; the Union's subsequent efforts to reach higher officialsof the RespondentLater that day, October 10, Blackman,according to his credible testimony,lookedup Foreman Menny at the plant, informed him that the employees had designated theUnion as their bargaining agent, and slated that he "was in there to request recog-nition from him so we could negotiate a contract on hours, wages,and workingconditions." 4Blackman showed Menny the seven cards which the employees hadsigned and gave him a document which he requested that Menny sign in which theRespondent agreed to recognize the Union for collective-bargaining purposes.Menny admitted that Blackman showed him the signed cards, handed him theagreement,and testified that Blackman merely told him that he needed Menny's sig-nature on the paper.Menny's response was, according to his own testimony, that"if they had signed and wanted a union,I had nothing against organized labor, thatI would sign it." 5The meeting between Blackman and Menny on October 10terminated with the understanding that Blackman would contact Menny on thefollowing Tuesday,after the Union had had an opportunity to meet with the em-ployees and obtain their views as to what should be included in a contract.Black-man never thereafter did communicate with Menny concerning a contract.6A meeting of six or seven of the Respondent's employees was held on Saturday,October 25,1958, in an empty store in Marlboro.After Emil Fernicola,the businessagent of Local 438, explained the procedure in negotiating a contract,and obtainedinformation concerning the employees'classifications,theirwages,benefits, andconditions of employment,a discussion of contract proposals followed.Fernicolaquestioned employees as to who had"the highest authority in the Company."Pickering,a part-time press operator and part-time general handy man about theplant, informed Fernicola that Daniel Kondakjian was in highest authority.Thereafter,according to Fernicola's undenied testimony which I credit, Fernicolaunsuccessfully attempted on four or five occasions to reach Kondakjian at his officeinNewark by telephone.With regard to these calls Fernicola testified as follows:Q.When you made that telephone call, Mr.Fernicola who answered thephone?A. I would say a telephone operator answered the phone first, identifyingherself who she was. She connected me with another party that was a female.Q.What did this female say?A. She asked me who I was, and I told her who I was and who I represented,and I told her I would like to speak to Mr. Kondakjian.She told me that hewasn't in but she would take the message.And 'I gave her our address and myphone number and I told her I would be in the office all day in case he returned.Q.Did you receive'a call?A. I did not.Q Did you have occasions to call again?A. I called on 3 or 4 or more occasions.Q. Did you speak to the same girl?A. I would say I did.8 Subsequently,three other of the Respondent's employees signed cards authorizing theUnion to act as their bargaining representative.4 bienny testified that Blackman explained to him that the purpose of his visit was toobtain recognition for the Union, or "something to that effect."5At the hearing Menny testified that while he signed the"paper"which Blackman gavehim on October 10, he never understood that it constituted an agreement recognizing theUnion for collective-bargaining purposes.Menny explained that shortly after he signedthe document,he threw it away or mislaid it,and that it did not turn up until April 1959,when his wife found it in a pocket of one of his jackets. In view of my ultimate dis-position of the case, it is unnecessary for me to determine either whether Menny"under-stood" that he was agreeing to recognize the Union for collective-bargaining purposes orthe legal significance of his action in doing so insofar as binding the Respondent isconcerned6 On these points the testimony of both Blackman and Menny is substantially in accord. MARLBORO ELECTRONIC PARTS CORP.127Q. Did thesame conversationtake place?A. The same conversation.Ialsobrought out that Mr. Kondakjian wasnot showing any respectof calling meafter I had called him 3 or 4 times. Shesaid, "Well he has been a very busy man." Shesaid,"When he has the op-portunity he will contact you."3.The discharge of Pickering and the strikeThe Respondent's plant normally operated only 5 days a week.On Saturday,November 8, 1958, only the foreman and one employee, Pedro Vargas, were work-ing atthe plant.Pickering appeared at the plant that morning and asked ForemanMenny for permission to borrow a shovel to move a tree or shrub.Menny gave himpermissionand Pickering left the plant shortly thereafter to do so, Menny then wentout.When he returned to the plant about an hour later he found Pickering usingthe telephone in the plant office.In the meantime, Daniel Kondakjian had come to the plant to deliversome pinsused by the Respondent in its operations.The record does not reveal precisely whattranspired between Kondakjian and Pickering at,the plant that morning.However,it appears that Pickering took offense at Kondakjian's treatment of him that morning,for Foreman Menny credibly testified that Pickering called his home at lunchtimethat day, asked to speak to him, and, when Pickering was informed by Mrs. Mennythat her husband was eating his lunch, Pickering told her that Kondakjian shouldhave said good morning to him and that "he did not want to be treated that way."After Menny returned to theplanthe called Pickering back.When Pickering re-peated his complaint, Menny told him that he had no business to come in there anduse the telephone on a Saturday. Pickering replied that "he would walk in and outof that place whenever he pleases."Whereupon Menny informed him "well thebest thing I can do is let you go." 7Pickering promptly called Nick Zarra, the president of Local 438, and told him hehad been discharged.Zarra immediately instructed him that "the following Mon-day he was to contact all the other workers and strike theplant."Pickering followedthese instructions.The strike began on November 10 and continueduntilJanuary 8,1959.Of the union supporters, which included virtually all the rank-and-fileworkers in the plant, only Josephine Menny, the wife of the foreman, worked dur-ing the strike.Pickering and several other employees stationed themselves in frontof the plant with picketsigns.Pickering remained there during working hours mostof the time during the strike.International Representative Blackman testified in effect that Pickering's dischargewas the only issue in the strike.84.Foreman Menny's offerof a wage increaseto induce the employeesto returnto workOn November 24, after the strike had been in progress 2 weeks, Foreman Mennyapproached employee Stanley Storer's car which was parkedin frontof the plant.Storer, Pedro Vargas, and Pickering were sitting in the car.According to Picker-ing's testimony, which I credit, Menny stated as follows:that he would give the peoplea ten cent raiseto go backin, all exceptPickering.... he's out.Storer and Vargas said that they did not care to go back under those conditions.9Upon hearing Menny's offer of a 10-cent raise, Pickering called the union officeand spoke to President Zarra.As a result of this callBusinessAgent Fernicola came7 The Regional Director subsequently granted leave to the Union to withdraw its chargealleging that the discharge of Pickering violated Section 8(a) (3) of the ActConse-quently, there is no issue in this case concerning his discharge.8 There is no controversy concerning the facts hereinabove found as to the circum-stances of the strike and its causes.Counsel for the General Counsel stated for the'record "we agree that this is an economic strike."9Accoiding to Menny, after inquiring of Storer and Vargas on this occasion whetherthey knew why they were out on strike and receiving a negative answer from both, hestated as followsSo I said to Storer if it was higher wages that they wanted that I thought I couldget them ten cents more an hour if they wanted to come back. That they did notknow what they were out there for. They told me that they could not come back,that they were told to stay out there.I find the facts to be as set forth in the text above. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the plant, looked up Foreman Menny, and told him that "I understand that you sentfor me, that you want to talk something about a contract."Menny denied sendingfor Fernicola.The two men had a brief conversation after Menny returned fromlunch.The record does not show whether there was any discussion of wages orworking conditions. It shows only that Fernicola promptly reported back to aunion committee that "there was nothing in it." 105.The Union's efforts during the strike to reach a settlement and to open upnegotiations with the RespondentSeveral days after the strike started, Zarra, the president of Local 438, called theMediation Service of New Jersey for assistance.According to Zarra's credited testi-mony, he informed a Mr. Gallagher of that office over the telephone of the factsconcerning the recognition agreement, the difficulties Local 438's business agent washaving in opening up negotiations with the Company, of the discharge of Pickering,the shop chairman, and the ensuing strike, and inquired "could he do something toget the parties together to resolve this strike."Later Gallagher reported back to Zarra by telephone that he had been in touchwith a Mr. Kondakjian and had been referred to a Mr. Harold Fertig, an attorney.Gallagher reported further that he had talked to Fertig over the telephone, informedhim that the Union had called for assistance in settling the strike, that Fertig hadsaid that he was aware of the strike, and that he was not at that time in a positionto discuss negotiations.iiIn the meantime, according to the testimony of International RepresentativeBlackman, which I credit, Blackman had gone to the plant about November 24 or 25and proposed to Foreman Menny that Pickering's discharge be submitted to arbi-tration and the strike settled on this basis.Menny, after at first appearing to agree,finally rejected this proposal i2Early in December 1958, at the request of Local 438 president, Zerra, Inter-national Representative Blackman telephoned Gallagher of the mediation service fiveor six times.On one such occasion Gallagher suggested that Blackman himselfcallFertig,whom he referred to as the Respondent's attorneyBlackman spokewith Fertig on four or five occasions.On the first occasion Fertig identified himselfas the attorney for the Company.Blackman again proposed arbitration of thePickering case.Fertig subsequently called Blackman to tell him that the Respondenthad considered the matter but would not accept arbitration of Pickering's discharge.In one of Blackman's conversations with Fertig, according to the credited testimonyof Henry Tutunjian,13 Blackman informed Fertig that Foreman Menny, on October10. 1958, had signed an agreement recognizing the Union for bargaining purposes.Subsequently,Henry Tutunjian advised Gallagher, as he credibly testified, thatForeman Menny "had absolutely no authority to" sign any such "paper" with theUnion.InternationalRepresentative Blackman credibly testified that in a subsequentconversation with Attorney Fertig, apparently in response to Blackman's overturesregarding the settlement of the strike, Fertig proposed that "if the Union woulddrop the Pickering case" then the Respondent "would be willing to sit down andbargain a contract with us " 14Fertig added, Blackman further testified, that "wecould either continue the strike while negotiations were going on or have the peoplego back to work right away and bargain a contract at that time." Blackman advisedFertig that he would have to consult others about this matter and would give himthe Union's answer later.After consulting with Local 438 President Zarra, Business Agent Fernicola, andTUE district representatives, and conferring with the employees, and obtainingPickering's consent, the Union decided to accept the Respondent's proposal.Accordingly, President Zarra called Attorney Fertig on the telephone on Decem-ber 18 and, after identifying himself, stated that it was his understanding "that thequestion about not getting together for negotiating an agreement was because of10The findings of fact with respect to this incident are based on the testimony ofForeman Menny and Business Agent Fernicola11The above finding is based on the credited testimony of Zarra. Fertig was not calledas a witness by either party12Menny was not questioned about the above incident.13As stated above, Tutunjian was the husband of Gladys Tutunj ian, the Respondent'ssecretary, and was familiar with the Respondent's affairs.14About the same time, according to Zarra's credited testimony, Gallagher of the NewJersey Mediation Service informed Zarra that the only obstacle in the way of negotiationswith the Respondent was Pickering's discharge MARLBORO ELECTRONIC PARTS CORP.129,the issue of the reinstatement of Pickering."Zarra continued that "if that is theissue, he could be assured that that would not be an issue and could we now makedates and commence negotiation."After telling Zarra that "he was representing theCompany as attorney," Fertig stated, according to Zarra's uncontradicted and cred-ited testimony, as follows: "He saw no reason why we shouldn't be able to resolvean agreement.He claimed that that was the issue, the company is not anti-unionand that he would want to contact his clients and that he would definitely be in touchwith me the next day." Fertig requested that Zarra send him a sample contract.Business Agent Fernicola left a model contract at Fertig's office early the nextmorning.When Fertig failed to call Zarra back by 4:30 p.m. on December 19, Zarra calledFertig.After Fertig acknowledged receiving the copy of the model contract, Zarraasked Fertig "are we able to set some date to sit down to enter into an agreement."Fertig's answer, according to Zarra's credited testimony, was as follows:His answer to me was that he was sorry that he had to reveal to me at thistime, even after giving me an indication the day before, that there would benegotiations commencing, that in consultation with his client the decision is.that they will not negotiate an agreement with us.He also stated that he wasrelating his clients message.I sort of talked to him that I thought this wassomething that was unheard of and unfair as an attorney to put us in this typeof indication of commencing to negotiate, to get us to resolve an issue, andthen at the last minute a reversal in a decision. I says it's unheard of in thelaw of attorneys profession.He stated that he was sorry, he is only relatingthe position of his client.6.Foreman Menny's disclaimer of authority to the recognition agreement onOctober 10At the request of Henry Tutunjian, Foreman Menny went to the office of AttorneyFertig on December 22 or 23, 1958. Fertig presented him with an affidavit to signdeclaring that he had no authority to sign papers for the Respondent.Menny didas he was requested.According to Henry Tutunjian's credited testimony, by thistime Fertig had learned from talking to the union representatives that Menny hadsigned a contract on behalf of the Respondent agreeing to recognize the Union, andthe purpose of having Menny sign the affidavit was to have him disclaim havingauthority to sign such documents in the Respondent's behalf.Thereafter, during the latter part of December, as Henry Tutunjian testified, theRespondent discharged Fertig as its attorney.7.The Respondent's solicitation of strikers to return to work on January 3 or 4;the Respondent's assistance to employees in withdrawing from the UnionThe Union did not terminate the strike until January 8, 1959.On January 3 or 4,Menny and Raymond Simons, who by that time had succeeded Foreman Menny, asmanager of the plant, went to the home of Stanley Storer. Simons informed Storerthat he was the new manager of the plant, and asked whether Storer would considerreturning to work. Simons also requested Storer to contact Vargas about going backto work. Simons stated that the Respondent was definitely going to resume opera-tions on a limited scale, and that if they did not return to work younger workers.would be hired to replace them. Storer said that he would consider going backto work.As a result of this conversation both Storer and Vargas reported for workon January 7 and worked all that day.When Storer and Vargas came to work the next morning, January 8, they weretold that there would be no work for the next 2 days. Storer took advantage of theopportunity thus presented to ask permission from Manager Simons to make along-distance call to Local 438 in Newark.After receiving permission from Man-ager Simons to do so and obtaining Local 438's telephone number from ForemanMenny, Storer called Local 438 and was connected with President Zarra. Storerthanked Zarra for the $26 which he had received from the Union during the strikeand stated that he was going to return it since he was returning to work "not underthe Union." Storer then informed Zarra that he wished to sever his connection withthe Union.After calling Local 438, Storer asked Manager Simons if he could use somestationery.When Simons said that he could, he had Menny write a letter to Local438 resigning from the Union and enclosing his check for $26.Manager Simonsthereafter commented to Storer that "it would be a nice gesture on tike part of theCompany if they did refund" the money sent the Union by Storer. Two or threeweeks later he received an extra check from the Respondent for $26.560940-61-vol. 127-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDStorer told Pedro Vargas about sending the $26 back to Local 438.Vargas agreedthat it was "a good idea."Vargas, however, did not have the money.ManagerSimons handed him $26.15Upon obtaining a money order for this amount, Vargasreturned to the plant and requested Menny to write a transmittal letter to the Union.The letter, written by Menny on January 8, 1959, and signed by Vargas, statesthat "at the present time I do not care to be connected with the Union." Severaldays later Simons informed him that it would be unnecessary for him to pay the$26 back to the Respondent.8.Conclusions concerning the Respondent's refusal to bargaina.The Union's majority status in the appropriate unitThe complaint as amended at the hearing alleges that all the Respondent's"production and maintenance employees, excluding executives, foremen, and allother employees excluded by the Labor Management Relations Act of 1947 asamended" constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. The Respondent does not contestthe appropriateness of the unit.According to a stipulation of the parties, there were nine nonsupervisory em-ployees on the Respondent's payroll as of October 10, 1958, and the Respondent'spayroll remained the same, at least until January 8, 1959, with the exception ofthe addition of two employees on November 6, 1959.Cards authorizing theUnion to act as their collective-bargaining representative, signed by six of the nineemployees then on the payroll on or before October 10, 1958, were received inevidence without objection.Thereafter three other employees signed such cards,the last being signed on November 14, 1958.The authorization cards of theseemployees were also received in evidence without objection.16 I find that onOctober 10, 1958, and at all times thereafter, the Union represented a majority ofthe Respondent's employees in an appropriate bargaining unit.b.The Respondent's refusal to meet with the UnionAs stated above on December 18, 1958, Local President Zarra in accordance withhisunderstanding of the Respondent's position, stated to Attorney Fertig withrespect to "getting together with regard to negotiating an agreement," that "thereinstatement of Pickering.would not be an issue and could we now makedates and commence negotiations."Fertig replied that "he saw no reason whywe shouldn't be able to resolve an agreement" and promised to call Zarra back thenext day after consulting the Respondent.On December 19, Fertig advised Zarrathat the Respondent's answer was that "they will not negotiate an agreement withus."Upon Zarra's credited testimony, above set forth, if, as Attorney Fertig repre-sented to Zarra, he had authority to speak in the Respondent's behalf with regardto bargaining negotiations, the Respondent has violated Section 8(a)(5), forFertig's statement to Zarra constitutes an unequivocal refusal to meet and bargainwith the Union.With respect to Fertig's authority to speak of the Respondent regarding thesematters the record shows as follows: In Fertig's conversations with the unionrepresentatives, he purported to have authority to speak for the Respondent regard-ing bargaining matters, expressly stating to President Zarra that "he was represent-ing the Company as attorney."Mrs. Gladys Tutunjian, secretary of the Respondentand the most active of the four officers in the Respondent's affairs, testified that,with regard to matters pending before the State Mediation Service, "Mr. Fertigwas handling all these things for me at the time."When she was asked, "Whatinstructions did you give Mr. Fertig," she replied, "I am not a lawyer.What in-structions can I give him9He is my attorney."When questioned at the hearingconcerning statements made in a pretrial affidavit given to a Board agent about theRespondent's position with regard to dealing with the Union, Mrs. Tutunjian cor-rected her affidavit to read as follows:Originally through Mr. Fertig, we were willing to recognize the union; however,we refused to discuss the reinstatement of Mr. Forest Pickering.However, afterthinking it over and discussing it with the corporate officers, we decided thatwe would not recognize the union at any time.15When asked whether he asked Simons for the money, Vargas answered according tohis uncontraditted and credited testimony, "not that I recall."14There is evidence that another employee, Daniel Mack, also signed a card on orshortly after October 10, 1958.0 MARLBORO ELECTRONIC PARTS CORP.131Henry Tutunjian,husband of Gladys, who,as noted above, was fully conversantwith the Respondent's affairs, also gave testimony regarding the scope of the Fertig'sauthority.Preliminarily he explained that when Gallagher of the mediationservice discussed with him the agreement signed by Foreman Menny on October10, he stated to Gallagher that"whatever he [Menny] signed is not binding on thecorporation."Whereupon Gallagher advised consulting the Respondent's attorneyabout the matter.Tutunjian testified further that "That is where I left it.Put it inthe hands of Fertig and he took care of it."When asked "what instructions didyou give Mr. Fertig," Tutunjian replied, "I told him to look into it and see whatwas going on.We knew absolutely nothing." 17In support of its contention that Fertig's statement to Zarra was not binding uponit,the Respondent,relies almost entirely on certain testimony adduced on cross-examination of Henry Tutunjian,as follows:Q.Did you instruct Fertig to go ahead and negotiate with the union on thecondition that Pickering's name was not brought up during the negotiation?A. No.Q. Fertig had no authority to make this statement to the union.Is that it?A. I don't know what statement he did make, but he did not get the authorityfrom me.Q. Could he have gotten it from another officer?A. I don't believe he could have gotten it through my wife or possibly Mrs.Jeffery, but I doubt it.Q. Did you tell him that you did not want him to negotiate with the unionat all?A. I did not.There is no testimony that the Respondent authorized Fertig to agree to bargainwith the Union,only Tutunjian's negative testimony,relied on by the Respondent,that he did not instruct Fertig to negotiate on condition that Pickering's case bedropped,and that he did not tell Fertig that the Respondent did not want him tobargain with the Union.I am not quite clear as to the full import and scope of the Respondent's contentionbased on Henry Tutunjian's testimony above quoted. If the Respondent takes theposition that Tutunjian's testimony affords a basis for inferring that the Respondent-was willing to recognize and bargain with the Union and that Fertig acted contrary-to the Respondent's instructions and without its authority in stating that the Respond-ent "will not negotiate an agreement"with the Union,then I must reject the Respond-ent's contention.The entire sequence of events in this case subsequent to Menny'ssigning of the agreement of October 10 recognizing the Union is consistent only withthe desire on the Respondent'spart to avoid recognizing and bargaining with theUnion. In its discussions with the mediation service the Respondent took the positionthat the Menny agreement was not binding on it,and thereafter, through AttorneyFertig, the Respondent affirmatively took steps to have Menny disclaim authority forsigning the agreement on the Respondent's behalf. Its bypassing of the Union anddealing directly with the employees in its efforts to induce them to abandon the strikesimilarly is consonant only with the avoidance of bargaining relations with the Union.Finally, Tutunjian's testimony,relied on by the Respondent,insofar as it implies thatthe Respondent was in fact willing to recognize and bargain with the Union, cannotbe reconciled with the credited testimony of his wife,Gladys, the secretary of theRespondent,to the effect that upon reconsideration the Respondent's officers"decidedthat we would not bargain with the Union at any time."Upon all the facts hereinabove set forth and the entire record, I conclude that atthe time of Fertig's statement to Zarra on December 19, 1958,18 that the Respondentwould not negotiate with the Union, Fertig was authorized to speak for the Re-spondent in regard to bargaining matters, and that his statement in this regard onDecember 19, 1958, constituted a refusal to bargain collectively with the Union inviolation of Section 8(a) (5) of the Act.17Mrs. Tutunjian's testimony,quoted above,concerning the scope of Fertig's authority,which is consistent only with a broad delegation of power to Fertig to represent theRespondent regarding pending matters,refutes any suggestion which may be lurking inHenry Tutunpan's testimony above quoted that Fertig's authority was a narrow one,and excluded the authority to represent the Respondent in bargaining matters18While the Respondent asserts in its brief to the Trial Examiner that Fertig was dis-charged as attorney for the Respondent, this occurred at least subsequent to December 22or 23,1958,the day upon which Foreman Menny went to Fertig'sofficeatHenryTutunpan'srequest and signed the affidavit disclaiming authority for signing theOctober 10,1958, agreement 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the Respondent also violated Section 8(a) (5),of the Act in two additional respects.First, the General Counsel contends thatDaniel Kondakjian, the father of the four owners of the Respondent, had a respon-sible voice in the management of the Respondent's affairs and that his refusal inOctober to return Business Agent Fernicola's repeated telephone calls, under all thecircumstances of this case, constituted a refusal to bargain.Second, the General'Counsel urges that Attorney Fertig conditioned all bargaining upon agreement bythe Union to the elimination of the discharge of Pickering from the subjects of bar-gaining.In view- of my ultimate conclusion that the Respondent has clearly violatedSection 8(a)(5) of the Act by refusing to bargain with the Union under any and'all circumstances, I do not feel that it will serve any useful purpose to detail andconsider the evidence relating to these two additional issues, and consequently I willnot attempt to pass upon them in this report.9. Conclusions concerning the Respondent's solicitation of strikers to return to workAs stated above, on November 24, about 2 weeks after the strike began, Forman.Menny conveyed to Storer and Vargas the Respondent's request that all of the strikers.except Pickering return to work, and offered a 10-cent raise if they did so. Suchsolicitation of individual strikers to abandon a strike called by the majority representa-tive of the employees, accompanied as it was by a promise of benefit, constitutes aninfringement of the employees' rights guaranteed in Section 7 of the Act,inter alia,todesignate and bargain collectively through representatives of their own choosing.Hence, I conclude that the Respondent, by engaging in such solicitation, has vio-lated Section 8(a)(1) of the Act.The Texas Company,93 NLRB 1358, 1360-1361;Harcourt and Company, Inc.,98 NLRB 892, 895;Blackstone Mills, Inc.,109 NLRB.772, 773, 780;Wheeling Pipe Line, Inc.,111 NLRB 244, 253, enfd. 229 F. 2d 391,392 (C.A. 8).On January 3 or 4 Manager Simons and Foreman Menny went to the home ofStorer and again sought to persuade him to return to work, and this time referredto the possibility of his being replaced by younger workers.19Although the Re-spondent on this occasion apparently did not again expressly offer a 10-cent raise, Ifind, under all the circumstances of the case, including the fact that Storer actuallyreceived a 10-cent raise when he returned, that such an offer was implicit in theRespondent's solicitation.Hence, under the authorities cited in the preceding para-graph the Respondent's second solicitation of Storer to return to work also violatedSection 8(a) (1) of the Act.In any event,assumingthat a tacit promise of a 10-cent raise was not involved,inmy opinion the Respondent's second solicitation of Storer to return to work wasnevertheless violative of the Act under all the circumstances of the case.TheRespondent had full knowledge that the Union was the majority representative ofits employees.The whole course of events in this case-the Respondent's disclaimerof responsibility for Foreman Menny's actionin signingthe recognition agreement,itsunequivocal refusal to recognize and bargain with the Union even after theUnion agreed to drop Pickering's case, and its subsequent acts of assistance toemployees in effectuating their withdrawal from the Union-indicates a determina-tion on the Respondent's part to avoid collective bargaining entirely.As theBoard has held, where solicitation of individual strikes to return to work occurs insuch a background of opposition to collective bargaining, it is reasonable to inferthat the employer is seeking to undermine the employees' chosen representativeand to substitute individual for collective bargaining.See case cited above andN.L.R.B. v. Clearfield Cheese Co., Inc.,213 F. 2d 70, 73 (C.A. 3). I concludethat the Respondent's secondsolicitationof Storer had such an objective and wastherefore violative of Section 8 (a) (1) of the Act.I find further that the Respondent's solicitation of strikers to return to work waspart and parcel of a consistent plan to avoid bargaining with the statutory bargainingrepresentative of its employees, and for this reason the Respondent's conduct inthis regard also violatedSection 8(a) (5) of the Act.10.Conclusions concerning the Respondent's assistance to strikers in withdrawingfrom the UnionAs stated above, after Storer and Vargas returned to work in response to theRespondent's solicitation to do so, the Respondent cooperated with both men in11 Since Storer was engaged in an economic strike, the Respondent was free to replacehim at will, and would lawfully announce its intention to do so.Hence, no finding of aviolation of the Act is based on the threat to replace. MARLBORO ELECTRONIC PARTS CORP.133effecting'their withdrawal from the Union.It afforded Storer the use of its long-distance telephone facilities to notify the Union of his withdrawal.Foreman Menny.actually wrote the letters revoking the bargaining authority of the Union for bothStorer and Vargas,and the Respondent furnished Vargas the $26 with which torepay the Union for the financial assistance received by him from the Union duringthe strike.Subsequently,the Respondent reimbursed Storer for the $26 which hehad previously paid back to the Union out of his own funds. Such assistance toemployees in effecting their withdrawal from a union,in the context of events inthis case, in my opinion,clearly exceeds permissible bounds.Like the Respondent'ssolicitation-of Storer and Vargas to return to work in derogation of the bargainingauthority given the Union,the Respondent's assistance in withdrawing was an integralpart of the Respondent'splan to evade its bargaining obligations under the Act.I conclude that the Respondent's assistance to, and cooperation with, Storer andVargas in effecting their withdrawal from the Union interfered with their freedomof choice with respect to remaining union members, and that the Respondent by en-gaging in such conduct has violated Section 8(a)(1) of the Act.The JuvenileManufacturing Company,117 NLRB 1513, 1514,1536-1538.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,1 shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that the Union represented a majority of the employees in the,appropriate unit and that the Respondent refused to bargain collectively.Accord-ingly, I shall rcommend that the Respondent,upon request,bargain with the Unionas the exclusive representative of the employees in the appropriate unit.The Respondent's unfair labor practices are such as to indicate an attitude ofopposition to the purposes of the Act generally,and accordingly the commission,of these and other unfair labor practices in the future is reasonably to be antici-pated from the Respondent's past conduct.In these circumstances, the preventivepurposes of the Act may be thwarted unless the remedy is coextensive with thethreat.To effectuate the policies of the Act, therefore,itwill be recommended thatthe Respondent cease and desist from infringing in any manner upon the rights guar-anteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All the Respondent's production and maintenance employees,excluding execu-tives, foremen,and all other employees excluded by the Labor Management Rela-tionsAct of 1947, as amended,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.The Union on October 10, 1959, was,and all times thereafter has been, theexclusive bargaining representative of all employees in such unit for the purposes,of collective bargaining.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit, on and after December 19,1958, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.5.By interfering with,restraining, and coercing its employees in the exercise,of the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]